DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/2021 has been entered.
The amendment filed 2/18/2021 has been entered.  Claims 4, 5 and 7 have been canceled.  Claims 1-3, 6, and 8-17 are pending in the application.  Claims 2, 3, and 8-17 have been withdrawn from consideration.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Objections
Claim 1 is objected to because of the following informalities:  “degree” on line 5 should be “degrees”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C.  recites the limitation "the part of the silicone" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Note:  For examination purposes with respect to prior art, the Examiner has assumed “the part of the silicone” refers to the silicone-coated surface.
Claim Rejections - 35 USC § 102/103
Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Aresta (US2017/0094810.)  Aresta discloses a coated electrical assembly, preferably a printed circuit board (PCB, as in instant claim 6), having excellent moisture-barrier and waterproofing properties comprising a multilayer conformal coating (4) on at least one surface (6) of the electrical assembly, such as the electrical assembly shown in Fig. 1 comprising a substrate (1), a plurality of conductive tracks (2), and at least one electrical component (3) connected to the at least one electrical track, and the multilayer conformal coating (4) covers the plurality of conducive tracks (2), the at least one electrical component (3), and the surface (5) of the substrate (1); or alternatively, only covers one or more electrical components, typically expensive electrical components in the PCB, whilst other parts of the electrical assembly are uncovered (reading upon “a film which coats a part or all surface of the body” as in instant claim 1; Abstract; Paragraphs 0002-0005, 0088 and 0096.)  Aresta discloses that each layer of the conformal coating is obtained by plasma deposition of an organosilicon precursor mixture, wherein the boundary between each layer may be discrete as in Figs. 2-3 or graded as in Fig. 4; and that the final or uppermost layer (8) of the conformal coating is hydrophobic with a water contact angle of greater than 90º, preferably from 95º to 115º, more preferably from 100º to 110º (fully encompassing the claimed “101.3 degree” or degrees), and having an organic character, with working examples comprising a conformal coating having a xCyHz layers obtained by plasma polymerized deposition of hexamethyldisiloxane (HMDSO) which showed hydrophobic character with a water contact angle of ~ 100º (Paragraphs 0035, 0051 and 0063; Example 1.)  Aresta also discloses examples comprising multilayer coatings with a final or uppermost layer of the polymeric organosilicon SiOxCyHz produced as in Example 1, with Fig. 7 showing the resistance as a function of time of the example coatings and Table 3 showing the electrical performance of these multilayer coatings with regards to failure times recorded when the current leakage across the coating reached 50µA when immersed in a sweat solution and a 5V potential was applied across the coated electrical assemblies, with times of up to 327.1 min to failure, e.g. an average of less than 10µA per hour (Examples; Tables 1-3; Fig. 7.)  Thus with regards to instant claim 1, Aresta discloses a waterproof device, comprising a body and a film which coats a part or all of a surface of the body, wherein the film is formed by a plasma-polymerized organosilicon compound, particularly HMDSO, reading upon “a silicone” as instantly claimed and which the Examiner takes the position is inherently “capable” of generating quantum-tunnelling electrons as in the instant invention, the film has a thickness of more than 30nm, and the coated device has an average leakage of less than 10µA per hour and a water contact angle of 100º to 110º, particularly about 100º as in the examples utilizing HMDSO to form the uppermost layer, thereby disclosing the claimed water contact angle of 101.3 degrees with sufficient specificity to anticipate the claimed water contact angle, and given that the instant claims and instant specification do not define the conditions under which the claimed “leakage current” is measured or determined, the Examiner takes the position that the teachings of Aresta as discussed above and having an average leakage current of less than 10µA per hour anticipates the claimed “a leakage current less than 10µA” as broadly recited in instant claim 1, thereby .
Claim Rejections - 35 USC §103
Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US2012/0165759) in view of Ahmad (US2017/0073546) or Kim (US2016/0355691, hereinafter referred to as Kim ‘691) or Yan (US2019/0077988).
As discussed in the prior office action, Rogers discloses a waterproof stretchable optoelectronic device comprising an electronic device such as a biosensor or LED array comprising an electronic circuit and/or electrical connections (reading upon the claimed “body” comprising “connectors” as in instant claim 6), and a barrier layer at least partially encapsulating the flexible or stretchable electronic device, wherein the barrier layer prevents water from contacting at least a portion of the electronic circuit elements in order to limit a net leakage current from the flexible or stretchable electronic circuit (Entire document, particularly Abstract; Paragraphs 0008-0009 and 0011; Claim 1; Figures, particularly Figs. 1-6, 9, 14b, 17b, 33.)  Rogers discloses that the barrier layer limits leakage current from the device to 10µA or less, or 5µA or less (as in instant claim 1), and is preferably a polymer or elastomer, particularly PDMS (polydimethylsiloxane, reading upon the broadly claimed “silicone capable of generating quantum-tunneling electrons” as in instant claim 1), with an average thickness of less than or 
However, Kim ‘691 (discussed in detail in the prior office action) discloses a water-resistant electronic device such as a PCB that is coated to provide protection from exposure to water by applying a hydrophobic coating to vital components of the device, wherein the hydrophobic coating comprises a first layer of a silicone-based polymer, such as an aliphatic siloxane represented by formula (I), which the Examiner notes is similar in structure to PDMS or may be considered an end-functionalized PDMS, and a second layer of acrylic-based polymer, with each of the first and second layers exhibiting a water contact angle of greater than 90º, such as at least 110º, or any contact angle ranging from 100 to 120º, encompassing the claimed 101.3º water contact angle and thus rendering the water contact angle obvious to one having ordinary skill in the art (Entire document, particularly Abstract, Paragraphs 0002-0006, 0010-0014, and 0020-0025.)  Similarly, Ahmad discloses a process for protecting an electronic device such as a 
Hence, it would have been obvious to one having ordinary skill in the art to utilize a hydrophobic PDMS coating having a water contact angle of greater than 90º, particularly 100º to 120º as in Kim ‘691 or Ahmad, or about 100º as in Yan, for the PDMS barrier coating utilized in the waterproof device taught by Rogers and/or to determine the desired hydrophobicity as measured by a water contact angle greater than 90º to provide the desired water resistance for a particular end use of the waterproof device taught by Rogers in view of Kim ‘691, Ahmad or Yan, thereby rendering the claimed invention as recited in instant claims 1 and 6 obvious over prima facie obviousness to simply substitute one known element for another to obtain predictable results and/or prima facie obviousness to use a known technique to improve similar devices in the same way.
Response to Arguments
Applicant's arguments filed 2/18/2021 have been fully considered but are moot and/or not persuasive in view of the new grounds of rejection presented above, wherein with regards to the teachings of Rogers, the Applicant argues that “Rogers [allegedly] fails to teach/suggest the waterproof stretchable optoelectronic device has a leakage current less than 10µA” (see page 7 of the response.)  However, the Examiner respectfully disagrees and notes that Rogers specifically recites that the barrier layer, e.g. PDMS, provides or limits a net leakage current from the flexible or stretchable electronic device to 10µA or less, or 5µA or less, in Paragraph 0055 and/or claim 5, and hence Applicant’s arguments with regards to Rogers are not persuasive as they may apply to the above teachings of Rogers in view of Kim ‘691, Ahmad or Yan.
Any rejection from the prior office action not restated above has been withdrawn by the Examiner in light of Applicant’s response filed 2/18/2021.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508.  The examiner can normally be reached on Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        
April 7, 2021